Citation Nr: 1517982	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for service-connected hearing loss, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran's claim for entitlement to service connection for right ear hearing loss, and assigned a noncompensable evaluation, effective July 29, 2009.  The Veteran had previously been granted service connection for left ear hearing loss.  

In February 2013, the Veteran requested a videoconference hearing before the Board.  In a March 2015 submission, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2014) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with contemporaneous VA examination and to have the RO consider relevant evidence in the first instance.

The Veteran was last provided with VA audiological examination with audiometric testing in July 2012.  In a July 2013 statement, the Veteran wrote that the hearing in his right ear had become worse than when last evaluated.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the Veteran's statement, and a private audiogram associated with the claims file indicate worsening since the most-recent VA examination, on remand, the Veteran should be scheduled for another VA examination to determine 
the current severity and functional impact of the Veteran's service-connected hearing loss.  38 C.F.R. § 3.159(c)(4) (2014).

Remand is also necessary so that the AOJ may initially consider relevant evidence, including a July 2013 private audiogram, which has been associated with the claims file subsequent to the most-recent adjudication, an August 2012 Statement of the Case.  This evidence has not previously been considered by the RO in the adjudication of the Veteran's current claim, and the Veteran did not waive his right to have the evidence initially considered by the RO prior to the Board's readjudication of his appeal.  Under these circumstances, the Board must remand this matter to the RO for consideration of the claim in light of the additional evidence received, in the first instance, and for issuance of a Supplemental Statement of the Case reflecting such consideration.  See 38 C.F.R. § 20.1304(c) (2014); see also 38 C.F.R. § 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should also discuss the functional effect of the Veteran's hearing loss disability on his occupational functioning and daily activities, with as much specificity as possible.  The examiner must include in the examination report the rationale for any opinion expressed.  

2.  Thereafter, undertake any additional development deemed necessary, then readjudicate the Veteran's claim for an increased initial evaluation for service-connected hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


